On Rehearing.
PER CURIAM.
While we were and still are of the opinion that under the undisputed facts of record plaintiff was not and could not have been engaged in interstate transportation at the time of his injury (Chicago & N. W. R. Co. v. Bolle, 52 S. Ct. 59, 76, L. Ed.-, November 23, 1931; Chicago & Eastern Ill. R. Co. v. Industrial Comm., 52 S. Ct. 151, 76 L. Ed. -, decided January 4, 1932) in view of appellee’s insistence in his motion for rehearing that he was in fact so engaged, and will on another trial be able to make proof of that fact, we withdraw so much of the former judgment as directs the District Court to dismiss appellee’s action for want of jurisdiction, and in lieu thereof order that the judgment of the court below be reversed and the cause remanded to that court for further proceedings not inconsistent with this opinion.
The motion for rehearing is denied.